 Case 18-15139-mdc          Doc 22-1 Filed 02/05/19 Entered 02/05/19 12:20:48                    Desc
                                  Service List Page 1 of 1


                               U.S. BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                                  :
                                                        :
         James McQuoid                                  :
                                                        :
                                                        :
                                                        :       Case No. 18-15139MDC
                                                        :
Debtor(s)                                               :       Chapter 13

                                  CERTIFICATE OF SERVICE




         I, Brad J. Sadek, Esq., hereby certify that on February 5th, 2019 a true and correct copy of the
Amended Plan was served by electronic delivery or Regular US Mail to the Debtor, all interested
parties, the Trustee and all affected creditors per the address provided on their Proof of Claims.


                                                                     Very Truly Yours,

February 5th, 2019                                              /s/ Brad J. Sadek, Esquire
                                                                Brad J. Sadek, Esquire
